UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________

UNITED STATES OF AMERICA

                                                 1:15-CR-00157 RJA
                                                DECISION AND ORDER
      v.


COREY KRUG,

                  Defendant.
_______________________________


      Defendant Corey Krug (“defendant’) is charged with three counts of

Deprivation of Constitutional Right under Color of Law in violation of Section

242 of Title 18 of the United States Code and one count of falsification of a

Record in a Federal Matter in violation of Section 1519 of Title 18 of the

United States Code. (Dkt. No. 1) Specifically, defendant is accused of using

excessive force on three separate occasions during his employment as a

police officer for the City of Buffalo Police Department. He is further charged

with falsifying a Buffalo Police Department record as to one of the incidents.

      Before the Court are motions in limine by the Government seeking to

prohibit defendant from using certain impeachment materials during the
cross-examination of various Government witness. The Court’s specific

findings with respect to the motions in limine are set forth below. 1

      Devin Ford’s Prior Drug Conviction

      Defendant seeks to cross-examine Devin Ford, the alleged victim of

the excessive use of force charged in Court 4 of the Indictment, with a prior

conviction for criminal possession of a controlled substance.                     The

Government objects to the admissibility of the conviction. For the reasons

stated below, the Court finds that the conviction, as well as any underlying

details and circumstances, are inadmissible cross-examination material.

      Federal Rule of Evidence 609 explains when a witness can be

impeached by evidence of a criminal conviction. Rule 609(a)(1) provides

that, in a criminal case in which the witness is not the defendant, a felony

must be admitted, subject to Rule 403, to attack a witness’s character for

truthfulness. See Fed. R. Evid. 609(a)(1). However, misdemeanors are only

admissible if they involve a dishonest act or a false statement. See Fed. R.

Evid. 609(a)(2). Here, the parties dispute whether Ford’s conditional guilty

plea to narcotics possession with intent to distribute pursuant to a Judicial




1
 For purposes of the instant Decision and Order, the Court assumes the parties’
familiarity with the prior proceedings, filings and Decisions in this case.
                                          2
Diversion Program should be treated under Rule 609(a)(1) as a felony or a

misdemeanor.

     On August 24, 2016, Ford pled guilty, in a designated Drug Court part

of New York State Supreme Court, County of Erie, to Criminal Possession

of a Controlled Substance in the Third Degree, a Class B felony, pursuant to

New York Penal Law § 220.16(1). During the plea colloquy, the prosecutor

explained that Ford had been admitted to the Judicial Diversion Program and

had signed a contract to enter the program. A Diversion Program Contract

provided that if Ford successfully completed drug, alcohol and mental-health

treatment, among other requirements, “his conviction for criminal possession

of a controlled substance in the third degree would be replaced with a

conviction for criminal possession of a controlled substance in the seventh

degree, a class A misdemeanor.” Likewise, the Diversion Program Contract

states that, in the event Ford completes all program requirements, including

drug treatment, abstaining from drugs and alcohol, and regular meetings with

his case manager, “the Court promises to allow [him] to withdraw [his] plea

of guilty and plead guilty to…an “A” misdemeanor.” Ford’s conviction was

ultimately converted or reduced to Criminal Possession of a Controlled




                                     3
Substance in the Seventh Degree, a misdemeanor. 2 Thus, notwithstanding

the fact that Ford initially pled guilty to a felony, the final result of his

conviction was a misdemeanor.            Currently, Ford stands convicted of a

misdemeanor offense that does not involve a dishonest act or false

statement.

      When Ford testifies in this case, he will not have a felony conviction for

Criminal Possession of a Controlled Substance in the Third Degree under

Penal Law § 220.16(1). His guilty plea to that felony was withdrawn and

replaced with a misdemeanor that does not involve dishonesty or a false

statement. See New York Criminal Procedure Law 216.05(10). The Court

therefore finds that the felony is inadmissible for impeachment under Rule

609(a)(1)(A). See, United States v. Lane, 708 F.2d 1394, 1398 (9th Cir.

1983).

      Federal Rule of Evidence 609(c)(1) specifically provides that evidence

of a conviction is not admissible if “the conviction has been the subject of a

pardon, annulment, certification of rehabilitation, or other equivalent

procedure based upon a finding that the person has been rehabilitated.” Id.

Here, Diversion Program Contract indicates that Ford was required


2
 It is unclear from the record when this occurred. However, the parties are in
agreement that Ford’s conviction for criminal possession of narcotics has been reduced
to a misdemeanor.
                                          4
accomplish several goals prior to a replacement of his felony with the

misdemeanor. These goals include consistently attending drug and alcohol

treatment, not using or possessing drugs or alcohol, attending regular

meetings with his case manager, attending all scheduled court appearances,

completing an approved education requirement, and obtaining either full-

time employment or enrolling in a full-time course of study. The subsequent

reduction of Ford’s conviction to the misdemeanor confirms that he satisfied

the Drug Court that he accomplished these goals, all of which were aimed at

his rehabilitation.

      In United States v. Pagan, the Second Circuit concluded that a

certificate setting aside a youthful offender’s conviction for interstate

transportation of a stolen vehicle and unconditionally discharging him from

further probation prior to the maximum term of probation implied a finding of

rehabilitation or “its equivalent procedure” under Rule 609(c), thus barring

admission of the conviction for impeachment purposes. 721 F.2d 24 (2d.

Cir. 1983).    The Second Circuit noted that “despite the absence of a

certificate of rehabilitation or a finding of rehabilitation in so many words by

the court,” the granting of an early discharge was essentially a finding that

the offender had reached the rehabilitative goals of the Youthful Offender

Act. Id. at 29-30. Similarly here, the Court finds that the Judicial Diversion


                                       5
Program and the reduction of Ford’s sentence upon completion of the

program constitutes an “other equivalent procedure based upon the finding

that the person has been rehabilitated. 3”

       The Court further finds that even if it were to regard the conviction for

Criminal Possession of a Controlled Substance in the Third Degree under

New York Penal Law § 220.16(1) as an existing felony conviction pursuant

to Rule 609(a)(1)(A), or that Rule 609(c) did not apply, it would still not permit

the conviction to be used for impeachment. Pursuant to Rule 609(a)(1)(A),

felony convictions of witnesses are subject to a Rule 403 analysis before

they are admitted. Rule 403 provides that evidence is not to be admitted if

its probative value is substantially outweighed by the danger of unfair

prejudice. See Fed. R. Evid. 403(b). Here, it is clear that the short-lived

conviction for Criminal Possession of a Controlled Substance in the Third

Degree has some probative value as to Ford’s character for truthfulness.

See, United States v. White, 312 F.Supp.3d 355, 359 (E.D.N.Y. 2018). But

the circumstances of the substitution of the non-impeaching misdemeanor

offense through the Judicial Diversion Program are potentially confusing,


3
   Not every felony disposition that is withdrawn pursuant to judicial diversion procedures
like those in New York Criminal Procedure Law Article 16 is necessarily inadmissible
under 609(c)(1). See, U.S. v. Jackson, 863 F. Supp. 1462, 1467 (DKan 1994) (citing
cases). Ford’s withdrawn felony is inadmissible because it is clear that he formally
satisfied the Drug Court that he accomplished the particular and fairly extensive
rehabilitative goals of his personal Diversion Program Contract.
                                            6
would be unduly time-consuming to explain, and would tend to emphasize

the original disposition more than is warranted by the potential legitimate

impeachment value of the felony disposition.

      It is obvious that Ford’s credibility about the extent of any injuries he

suffered as a result of the defendant’s alleged excessive use of force will be

especially critical to the defense. But is also apparent that the defendant has

other substantial grounds to attempt to impeach Ford’s credibility.                  On

balance, therefore, the Court finds that the felony’s probative value is

substantially outweighed by the danger of confusion, by the undue delay

necessary to attempt to explain the circumstances of the judicial diversion,

and by the unfair prejudice that would likely result because of the emphasis

the extensive testimony that would be necessary to put the felony in the

correct procedural context would place on that disposition. 4

      Finally, the Court rejects defendant’s argument that if Ford’s conviction

is not admissible pursuant to Rule 609, it is admissible pursuant to Federal

Rule of Evidence 608(b). Rule 608(b) states that extrinsic evidence is not



4
  Defendant marked as exhibits several newspaper articles regarding Ford’s arrest,
which resulted in the felony conviction discussed herein. Defendant indicted that the
articles would be used to refresh Ford’s recollection should he deny the conviction and
its underlying circumstances. Because the Court has ruled that evidence of Ford’s
conviction and its underlying facts and circumstances are inadmissible, the Court does
not foresee any circumstances where the newspaper articles could lawfully be used to
impeach Ford or to refresh his recollection.
                                           7
admissible to prove specific instances of a witness’s conduct in order to

attack or support a witness’s character for truthfulness. See Fed. R. Evid.

608(b). However, specific instances of conduct can be inquired about during

cross-examination if they are probative of a witness’s character for

truthfulness or untruthfulness. Id. The Court does not find Ford’s possession

of narcotics, even though he possessed narcotics with the intent to sell them,

to be highly probative of his character for truthfulness. See United States v.

Nelson, 365 F. Supp. 2d 381 (SDNY 2005); accord Weinstein’s Federal

Evidence § 608.22(c)(i) (“Rule 608(b) is intended to be restrictive…The rule

does not authorize inquiry on cross-examination into instances of conduct

that do not actually indicate a lack of truthfulness.”); United States v. Turner,

104 F.3d 217, 223 (8th Cir. 1997) ("Misconduct involving violations of

narcotics laws is not an act involving dishonesty or untruthfulness and

therefore may not be inquired into under Federal Rule of Evidence 608(b).").

      Statements by Ford on Social Media

      Defense Exhibits 26 through 29 consist of numerous statements

(“posts”), that Ford made on social media internet sites from 2012 through

2014. Defendant indicates that, with one exception which will be discussed

further below, he does not intend to offer these posts as evidence. Instead,

defendant argues that these posts can be inquired about during cross-


                                       8
examination of Ford because they demonstrate Ford’s character for

untruthfulness, his lack of credibility, and his bias against defendant and

police officers in general.

      The Confrontation Clause guarantees a defendant the right to cross-

examine government witnesses to test their truthfulness or to reveal their

"possible biases, prejudices, or ulterior motives" in relation to "the case at

hand." United States v. Figueroa, 548 F.3d 222, 227 (2d Cir. 2008). This

right is especially important "when applied to the government's star witness

or to a witness who provides an essential link in the government's case."

United States v. Paul, 194 Fed. App'x 792, 794 (11th Cir. 2006). Within the

mandates of the Confrontation Clause, the court "may impose reasonable

limits on such cross-examination based on concerns about, among other

things, harassment, prejudice, confusion of the issues, the witness' safety,

or interrogation that is . . . only marginally relevant." Figueroa, 548 F.3d at

227. The Court’s rulings as to how defendant may question Ford about his

social media posts are as follows.

            Drinking and Drug Use

      In many of the posts spanning from 2012 through December 2014,

Ford states that he is either intoxicated or high on marijuana, or that he is

planning to drink alcohol or use marijuana. He posts pictures of himself with


                                      9
alcohol or drugs and boasts about this type of behavior. The Court finds that

Ford’s use of alcohol or drugs on occasions other that the night of the alleged

excessive force incident is irrelevant and is not proper grounds for

impeachment. Furthermore, the fact that Ford boasted and bragged about

drinking and drug use on occasions other than the night of the incident is

likewise irrelevant and not grounds for impeachment.                 Contrary to

defendant’s contention, a witness’s use of drugs or alcohol, in and of itself,

is not probative of their character for truthfulness. See Furlong v. Circle Line

Statute of Liberty Ferry, 902 F. Supp. 65, 68 (SDNY 1995) (witness’s alleged

cocaine use two and one-half years before the event giving rise to the lawsuit

was not proper impeachment material since it could not have affected the

witness’s ability to observe and perceive the events and the drug use was

not probative of untruthfulness).

      However, drug or alcohol use at the time of the events in question is

relevant to a witness’s credibility, since it effects their ability to perceive the

events and to recount them accurately. Thus, defendant is permitted to ask

Ford questions, on cross-examination, as to whether he drank to the point of

intoxication or used drugs on the date of the incident. Indeed, on November

27, 2014, Ford posts the statement “never drinking again!!” Should Ford

deny or attempt to minimize his alcohol consumption on that date, defendant


                                        10
may use the November 27, 2014 social media post to refresh Ford’s

recollection. However, contrary to defendant’s argument, the November 27,

2014 social media post is not admissible evidence. The post is inadmissible

hearsay under Federal Rule of Evidence 803. It is an out-of-court statement

offered for the truth of the matter asserted. Further, the post does not qualify

for any of the exceptions to the hearsay rule under the Federal Rules of

Evidence proposed by the defendant. Thus, the post may be used only to

refresh the witness’s recollection if needed.

            Posts Regarding the Police

      Defendant has submitted the following three social media posts by

Ford that reference police officers: (1) on November 8, 2013, Ford posts

“fucking cops smh”; (2) on December 1, 2013, Ford posts “soon as I walk in

the party cops come next party!”; and (3) on July 29, 2015, Ford posts “Cops

killing people with their arms up and ur main focus is tryna harm us?”. These

posts may show only a generalized bias of Ford’s against police officers. But

defense counsel has a good faith basis to ask Ford whether has ever spoken

out against police officers use of force on social media or elsewhere. Under

Rule 403, the Court finds the posts should not be admitted into evidence but

may only be used as a basis for cross-examination or to refresh the witness’s

recollection if needed.


                                      11
            Other Posts

      Defendant has submitted a number of posts by Ford which reference

driving illegally or without a valid license.    The Court finds that these

statements prove neither bias nor a lack of credibility. Therefore, they are

not proper impeachment or cross-examination material.

      In addition, defendant has submitted posts wherein Ford references

the incident with defendant or cites to newspaper articles regarding the

incident. The Court finds that these posts may be probative of bias and are

relevant to his perceptions and memories of the event. Thus, those posts

may be inquired about during Ford’s cross-examination and used to refresh

his recollection if needed.

      Police Reports

      Defense Exhibits 87 through 89 consist of 16 police reports or

complaints from 2008 through 2016 wherein Ford is mentioned as either a

suspect or a victim. None of the incidents mentioned in the reports resulted

in a criminal conviction. Thus, they are inadmissible pursuant to Rule 609.

See Michelson v. United States, 335 U.S. 469, 482, 69 S. Ct. 213, 93 L. Ed.

168 (1948) ("Arrest without more does not, in law any more than in reason,

impeach the integrity or impair the credibility of a witness. It happens to the




                                      12
innocent as well as the guilty. Only a conviction, therefore, may be inquired

about to undermine the trustworthiness of a witness.").

      Defendant argues that the police reports are admissible for

impeachment pursuant to Rule 608(b) because they are probative of Ford’s

lack of credibility and character for untruthfulness. The Court has reviewed

the police reports in detail, including the penal law provisions cited therein

and the descriptions of events. To be sure, the reports detail anti-social,

unlawful and sometimes violent behavior, including criminal mischief,

damaging property, harassment, domestic violence, criminal trespass,

possession of marijuana, assault, aggravated unlicensed of a motor vehicle,

and burglary. However, none of the conduct cited in the reports involves

dishonesty, fraud or false statements. Thus, the incidents are not probative

of Ford’s character for truthfulness and are not admissible pursuant to Rule

608(b). See United States v. Devery, 935 F. Sup. 393 (SDNY 1996) (“not all

prior bad acts are admissible to impeach a witness…[s]uch act are only

admissible insofar as they bear on a witness’s propensity for truthfulness or

untruthfulness.”)

      Defendant argues that the cumulative effect of the police reports

demonstrates that Ford’s conduct and behavior is so egregious, he is not

credible. However, this is equivalent to stating that Ford’s alleged prior bad


                                     13
acts are indicative of bad propensities or of his character as a bad person

who cannot be believed. By logical extension, the argument would entail

that any witness with a significant number of arrests could be treated as

having a bad character for truthfulness, regardless of whether the arrests

resulted in conviction or involved dishonesty. This is not the law.

      Finally, defendant argues that Ford’s arrest for trespass by the Buffalo

Police Department on April 3, 2014 is permissible cross-examination

material because it demonstrates Ford’s bias against Buffalo Police officers

and specifically defendant. However, there is no indication that defendant

was involved in Ford’s arrest on this date. Moreover, it is a minor crime that

did not result in a conviction or punishment. Indeed, the only narrative of the

event states that “defendant did push way through bar when he was told to

leave the premises.” This incident is simply too attenuated from any of the

events charged in this case to be probative of Ford’s bias against Buffalo

Police officers or defendant. Thus, it cannot be used for impeachment.

       Daniel Rashada

      Daniel Rashada is the victim in Count 3 of the Indictment and will testify

as to his encounter with defendant. Defense Exhibit 35 contains a number

of social media posts by Rashada, wherein he discusses police brutality,

racial inequality or abuses of authority by police officers. As stated during


                                      14
oral argument, some of these posts are permissible cross-examination

material because they may be probative of Rashada’s specific bias against

police officers. For the reasons stated above, the social media posts are not

admissible evidence and may only be used as a basis for cross-examination

and to refresh the witness’s recollection if needed. In addition, the Court may

limit the questioning to a reasonable number of posts, should the evidence

or questioning become cumulative.

      Sean Deschant

      Sean Deschant will be called as a Government witness to testify about

the events involving defendant and Ford on November 26, 2014. Defendant

has submitted a social media post by Sean Deschant on November 26, 2014,

stating “Biggest Drinking Day of the Year…Let’s Get Shwasted.” As stated

above, a witness’s use of alcohol at the time of the event is relevant as to

their ability to perceive and recall the incident. Defense counsel may ask

Sean Deschant about his alcohol use that day as well as whether he

intended to drink to the point of intoxication. Should Sean Deschant deny or

minimize his alcohol consumption, the post may be used to refresh his

recollection. It may not be offered as evidence.

      Defense Exhibit 88 is a police report indicating that Sean Deschant

was arrested for unlawful possession of marijuana on May 6, 2011. This


                                      15
arrest did not result in a conviction, does not involve dishonesty and does

not demonstrate bias. Therefore, it cannot be used on cross-examination.

      Justin Deschant

      Justin Deschant, Sean’s brother, will also be called as a Government

witness to testify about the events involving defendant and Ford on

November 26, 2014. Defense Exhibit 89 are police reports indicating that

Justin Deschant was arrested for aggravated harassment in June of 2006,

possession of alcohol while underage in February of 2010, criminal

possession of a weapon in November of 2014, driving while intoxicated in

November of 2014, burglary and assault in April of 2014, and assault in

August of 2015. There is no proof that any of these arrests resulted in

convictions and the conduct does not involve dishonesty. Thus, for the same

reasons as stated above with respect to Ford’s arrest reports, they are not

permissible cross-examination material.

      Justin Deschant was arrested on March 28, 2011, by officers from the

Buffalo Police Department, for obstruction of justice during a traffic stop. The

arrest report indicates that he refused to exit the vehicle and yelled

obscenities at the police. Defendant argues that this arrest is admissible to

show Justin Deschant’s bias against Buffalo Police officers and specifically

defendant. Defendant notes that one of the arresting officers was Joseph


                                      16
Hassett, who was on a detail with defendant the night of the encounter with

Ford. Again, the Court finds this arrest too attenuated to show bias against

the police or defendant. There is no showing that J. Deschant was convicted

of these crimes or punished in any way. While the arrest involved Buffalo

Police officers, it did not involve defendant. Further, Justin Deschant is not

the alleged victim of the crime but rather a witness and thus has less of a

motive to testify inaccurately. For these reasons, the Court does not find it

likely that the arrest would motivate Justin Deschant to testify falsely against

defendant here. Thus, it is not be inquired about.

                               CONCLUSION

      The pending motions in limine regarding impeachment evidence to be

used during cross examination of Devin Ford, Daniel Rashada, Sean

Deschant and Justin Deschant are granted in part and denied in part for the

reasons stated above.

      SO ORDERED.


Dated: February 2, 2019
       Buffalo, New York



                                    __________________________
                                    RICHARD J. ARCARA
                                    United States District Judge


                                      17
18
